            Case 5:19-cv-00651-XR Document 9 Filed 09/10/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 MALIBU MEDIA, LLC,                               §
                                                  §
         Plaintiff,                               §
                                                  §
 v.                                               §    Civil Action No. SA-19-CV-651-XR
                                                  §
 JOHN DOE,                                        §
                                                  §
         Defendant.                               §

                                              ORDER

       On this date, the Court considered Plaintiff Malibu Media, LLC’s Motion for Extension of

Time Within Which it has to Serve Defendant with a Summons and Amended Complaint (docket

no. 8). After careful consideration, the Court GRANTS Plaintiff’s motion.

       Plaintiff Malibu Media makes adult films, viewable with a subscription to Plaintiff’s

website. Plaintiff alleges its films are frequently infringed upon by free distribution on the

BitTorrent network. As part of an effort to stop this alleged infringement, this case is one of many

copyright-infringement cases brought by Plaintiff Malibu Media against John Doe defendants.

Plaintiff alleges Defendant John Doe, identified only by an Internet Protocol (“IP”) address, has

been recorded infringing Plaintiff’s content through the BitTorrent protocol. Plaintiff previously

sought leave to serve limited discovery on Defendant’s internet service provider (“ISP”) to obtain

the name and address of the subscriber assigned the IP address. That motion was granted on July

23, 2019.

       Plaintiff now seeks leave to extend the time for service of the summons and complaint

under Rule 4(m) because it cannot identify and serve the Defendant within the default 90-day time

period prescribed for service. Plaintiff states it has served the third-party subpoena on the ISP, but


                                                  1
           Case 5:19-cv-00651-XR Document 9 Filed 09/10/19 Page 2 of 2



does not expect to receive the ISP’s response until on or about December 6, 2019. Plaintiff asserts

it will then need time to conduct an investigation to determine whether the subscriber is indeed the

alleged infringer and, if so, to effect service. Plaintiff therefore requests an extension of time to

complete service until January 20, 2020.

       The Court finds good cause to extend the time for service. See FED. R. CIV. P. 4(m) (if a

plaintiff shows good cause for the failure to timely serve, the court must extend the time for service

for an appropriate period). Plaintiff’s motion (docket no. 8) is GRANTED and the Court extends

the time for service until January 20, 2020. Pursuant to Rule 4(l)(1), Plaintiff shall make proof of

service to the Court once service is effected. If Plaintiff requires additional time for service,

Plaintiff must request another extension of time.

       Because this case cannot move forward until service is completed, the Court finds this case

is appropriate for administrative closure. See Mire v. Full Spectrum Lending, Inc., 389 F.3d 163,

167 (5th Cir. 2014) (“District courts frequently make use of this device to remove from their

pending cases suits which are temporarily active elsewhere (such as before an arbitration panel) or

stayed (such as where a bankruptcy is pending). The effect of an administrative closure is no

different from a simple stay . . . .”). The Clerk’s office is therefore DIRECTED to administratively

close this case pending further order of the Court. Though administratively closed, this case will

still exist on the docket of this Court and may be reopened upon request or on the Court’s own

motion. Parties may continue to file motions and documents in the case.

       SIGNED this 10th day of September, 2019.




                                               XAVIER RODRIGUEZ
                                               UNITED STATES DISTRICT JUDGE


                                                  2
